Van Brunt, P. J.
This action was brought to compel an accounting upon the part of the defendant for the business done in the manufacture and sale of certain patented articles since the death of one Asa Farr, of whom the plaintiff had been appointed administratrix. The defendant denied the right, to an account, and the court below held that there was a copartnership between said Farr and thedefendant, and gave judgment for the accounting, and from such judgment this appeal is taken. The facts which it is necessary to-consider in the determination of this appeal seem to be undisputed, and they" are that in December, 1879, the defendant was the inventor of new and important- improvements in saw-sets, and at that time entered into an agreement with Asa Farr, now deceased, by which agreement it is recited that Charles Morrill had invented new and valuable improvements in an instrument called a “saw-set, ” for which a patent was allowed by the United States, and on which further improvements had been made, and for which additional patents were to be applied for; and that he was desirous of having said saw-sets made in sufficient quantities to keep the market fully supplied at all times; therefore, in consideration of one dollar paid to him by Farr, and for other considerations in said agreement specified, he assigned to Mr. Farr one undivided half of all his rights, title, and interest in and to said patent, and *721also for all improvements that were already made, or might be made, by him in said saw-sets, and for which patents were to be applied for. Farr agreed to furnish the funds necessary to take out patents, and for the manufacturing of said saw-sets in sufficient quantities to keep the market fully supplied, and to keep a correct account of all receipts and disbursements, and to attend to the business, of which a statement was to be made out whenever the defendant required. The defendant agreed to travel, and introduce said saw-sets to mechanics and to the trade, during which time he was to have the privilege of drawing $15 a week, in addition to his expenses. It was further agreed that neither party should have the independent right to make, manufacture, or dispose of, in any way or manner, any right or title or interest in said improvements in saw-sets without the written consent of the other. And it was further agreed that the net profits should be divided between them, share and share alike. After the execution of that agreement the parties entered, into its performance, and Farr carried out and performed the terms and conditions of the agreement, by him to be carried out, until his death, in July,. 1885. Upon the death of Farr, Morrill took possession and control of the business, and prosecuted and carried on the same, and received the profits and income thereof, and continued to do so until the appointment of a receiver in this action. For a time the defendant paid certain profits to the-plaintiff, but finally refused to acknowledge any right or interest of the plaintiff in said business.
The main questions involved are: Did Farr and the defendant become partners by reason of the agreement mentioned? And what were their rights and interests in the patents under which the business was carried on? It is-undoubtedly true that the nature of property in patents is peculiar, and that the assignment of an undivided half interest in.a patent gives simply an equal right to manufacture, and a right to one-half of the damages for infringements; and that such an assignment does not make the joint owners partners, but they are treated as tenants in common, unless there are some distinguishable-features in the transaction which show that it was intended that different rights should be conferred.
It appears from the recitals of the agreement that Morrill was the owner of these patents, and that he was desirous of having goods manufactured thereunder; and it is to be inferred that he had not the capital so to do, and for that reason he entered into the arrangement with Farr, whereby Farr was to furnish all the funds necessary, not only to take out. the patents, but for the manufacture of the saw-sets in sufficient quantities to keep the markets supplied. In other words it was the intention of the parties to enter upon a joint adventure, Morrill having his patents, and Farr apparently having the money. Now, for the purpose of carrying out this adventure, the agreement referred to was made, in and by which the defendant assigned one-half of all his right, title, and interest in the patents to Farr. If there had been nothing else in this agreement, it might be very well held, under the rule adverted to, that Farr and Morrill held these patents as tenants in common, and that each had an equal right to manufacture and sell thereunder; but, by the very terms of the agreement itself, it is provided that neither party to this agreement shall have the independent right to make, manufacture, or cause to be made or manufactured, or to dispose in any way or manner of any right or title or interest in the within-named improvements in saw-sets without the written consent of the other; taking away the right which each one of them would have had to manufacture or sell independent of the other. It is therefore clear that it was the intention of these parties that the manufacture under these patents was to be carried on for their joint benefit; and, although this assignment was made of an undivided one-half interest, yet it was not intended to make the parties tenants in common, in the ordinary acceptation of the term in the patents, but that it was clearly intended to be a eontribu*722tian of these patents to the business by Morrill precisely the same as Farr was to contribute his time and his money to the business.
This, it seems to us, is the necessary conclusion upon reading this instrument, and upon considering the purposes which evidently were to be attained. And then they were to divide the profits equally. It is true that nothing was said about the losses. Probably it was not thought that there would be any losses in the business, and it does not appear that there have been. But that they were to share equally in the joint adventure, participating in the profits, is apparent, and that they therefore became partners as between themselves as well as to all the world., This being the condition of affairs the result was, upon the death of Farr, that the partnership was dissolved, and the surviving partner held the assets of the firm as a trustee for the purpose of liquidation. His duty was to liquidate the property, settle its obligations, sell its assets, and divide the proceeds. The use of such assets in the continuation ■of the business by the surviving partner constitutes a breach of trust, and a misappropriation of such property, and the personal representatives of the deceased partner had a right to call him to an account, and to compel a liquidation of the business and a sale of its assets. These principles are distinctly laid down in the ease of Hooley v. Gieve, 9 Daly, 104, affirmed by the court of appeals in 82 N. Y. 625, upon the opinion of the court below. It seems to us that the learned judge who tried the cause in the court below was clearly right in holding that the relations between the parties to this agreement constituted a partnership; and also in holding that, under the peculiar circumstances of the agreement constituting the partnership, and the assignment of the interest in these patents, they "became assets of the firm, and were to be treated as such.
Undoubtedly the death of Mr. Farr dissolved the copartnership. Hot only -would this be the ordinary rule, but it was evident that his personal attention -.to the business was part and parcel of the consideration for the entering into .the copartnership, and it could not be continued against the wish of the dei end ant after his death, and after he was deprived of such personal assistance .as it was intended that Farr should give. But he having continued the business made himself liable to an accounting for all the profits of the business during the time that he continued it, and this is the relief which the court below gave, and to this the representatives of the deceased partner were clearly ■entitled. The judgment appealed from should be affirmed, with costs. All concur.